Examiner’s Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Title:
--… BRIGHTNESS COMPENSATION APPARATUS AND METHOD FOR PIXEL POINT …--. 

Examiner’s Statement of Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Lee (U.S. Pub. No. US 2007/0030215 A1), Albrecht (U.S. Pub. No. US 2014/0267448 A1), and Tan (U.S. Pub. No. US 2019/0385544 A1), does not teach the limitation “wherein during an (i)th measurement process, i=2 to N, images displayed on the display screen under the plurality of gray-level signals are obtained by compensating the initial brightness of the pixel points under the plurality of gray-level signals based on the compensation parameters obtained during an (i-1)th measurement process” in combination with other limitations of the base claim 14 and 25, respectively, and the limitation “a compensation component coupled between the signal generator and the display screen, wherein the compensation component is further coupled to the memory, configured to retrieve, during a measurement process, compensation parameters obtained during a previous measurement process from the memory and to compensate the initial brightness of the pixel points under the plurality of gray-scale signals based on the compensation parameters, such that the display screen displays compensated images” in combination with other limitations of the base claim 22.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691